Order, Supreme Court, Bronx County (Janice Bowman, J.), entered July 29, 2002, which, in an action for personal injuries and wrongful death arising out of a three-car collision, denied defendants-appellants’ motion for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
Unresolved issues concerning the circumstances surrounding the accident preclude any findings as a matter of law on the issue of liability, including the applicability of the emergency doctrine (compare Gonzalez v City of New York, 295 AD2d 122 [2002]). Concur — Buckley, P.J., Tom, Rosenberger, Lerner and Marlow, JJ.